DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
Status of Claims
Claims 34-41, 43-52, 54-57, 60-64 are pending and currently under consideration for patentability.  
	Claims 1-33 were cancelled and new claims 34-64 were added in claim amendments submitted on April 20th, 2022.    
Claims 42, 53, 58, 59, have been cancelled in claim amendments submitted on September 27th, 2022.
Response to Amendment
	The applicant’s amendments to overcome claim objections, 112(a) rejections, and 112(b) rejections are accepted by the examiner and the rejection is withdrawn. 
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
The applicant argues that the reference does not show “a plurality of upper venous openings” that are formed on the “single body”, and that the “holes do not extend through said single body”.  The examiner respectfully disagrees with the applicant. Ryan discloses that the device is a singular tubular body (210)(paragraph 0044) and the holes (222 and 232) extend through the entire body. The phrase “extend through said single body” implies that the hole extends through the tubular wall the and interior lumen shown in figure 5.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore the Japanese patent ‘138 does not require a double lumen vv ECMO cannula. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-41, 43, 45- 52, 54-57, 60 and 64  are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et all (WO2015089047A1) in view of JP2015527138.
Regarding Claim 34, Ryan teaches a vv ECMO cannula (vascular device, 200) (figures 1, 4, and 6) for oxygenation of contaminated blood and for returning oxygenated blood to a patient (paragraph 0006), the cannula comprising: 
a single body (tubular body, 210) having a plurality of openings (ports, 222), the plurality of openings adapted to collect and spray the blood (paragraph 0052), said single body having a double lumen structure (210 and second lumen, 230), the double lumen structure having a first end  (distal end, 250) and a second end (proximal end) (paragraph 0048), the first end (250) adapted to allow the contaminated blood to leave the patient's body (paragraph 0051), the second end adapted to allow the oxygenated blood to enter the patient's body (paragraph 0042); 
a plurality of indicators (transducers, 240 and 260) located on the upper portion of said single body (250)(figure 4 and 6) and in one of the plurality of openings (222) of said single body and at a lower portion of said single body, said plurality of indicators (240 and 260) adapted to show a level of the blood (paragraph 0012); 
at least one reinforced area (support structure, 236) that is resilient and breakage-resistant (paragraph 0052, connection formed by support structure is permanent), said at least one reinforced area located in the upper portion of said single body (figure 4A); 
a plurality of upper venous openings (222) formed on said single body, said plurality of upper venous openings (222) adapted to allow the blood to enter thereinto (figure 1) (paragraph 0044); wherein said plurality of upper venous openings comprises holes (222) extending through said single body (figure 5); 
at least one arterial opening (232) adapted to allow clean blood to be ejected therefrom (paragraph 0045); 
said single body (210) having an elliptical shape and having non-concentric placement of the lumens of double lumen structure (230 and 210) (figure 4a), wherein the lumen in said single body that has a second end has a circular cross-section (figure 4a).
However, Ryan fails to disclose a configuration when at least one anti -bacterial coating located on the upper part of the body that is adapted to contact skin of the patient; at least one lower venous basket end located at the lower end of the body and having at least one basket end opening; at least one lower end hole on the body, which is located such that it is on the upper side of the lower venous basket end;  at least one clamp securing the body on the patient's skin.
JP2015527138 teaches a device for catheterization which is the same field of endeavor, and specifically teaches at least one anti-bacterial coating located on the upper part of the body that is adapted to contact skin of the patient (Paragraph 0115). JP2015527138  also teaches at least one lower venous basket (distal tip, 507) end located at the lower end of the body and having at least one basket (507) end opening (circular end hole, 511)(Figure 321); at least one lower end hole (side, 513) on the body, which is located such that it is on the upper side of the lower venous basket (507) end (Figure 321) and at least one clamp securing the body on the patient's skin (Paragraph 0092);
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention: to modify the cannula wall of Ryan to include the antibacterial coating similar to that disclosed by JP2015527138, to limit risk of infection (at motivated by JP2015527138 paragraph 0115);  to modify the cannula wall of Ryan to include lower venous basket similar to that disclosed by JP2015527138 allow for ease of insertion into the patient (at motivated by JP2015527138 paragraph 0042); and to modify the cannula wall of Ryan to include a clamp similar to that disclosed by JP2015527138 to secure the device to prevent misuse or injury and secure the pump to the patient ( at motivated by JP2015527138 paragraph 0092).
Regarding Claim 35, Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan further teaches, wherein the first (250) and second ends (proximal end) of the double lumen structure (210 and 230) are at the upper portion of said single body (paragraph 0052).
Regarding Claim 36, Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan further teaches, wherein said plurality of indicators (260 and 240) comprise a pair of indicators (260 and 240), said at least one upper venous opening (222) formed between the pair of indicators (figure 6).
Regarding Claim 37, Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan further teaches, wherein said plurality of indicators comprise a pair of indicators (260 and 240) formed at the upper portion and at the lower portion of said at least one arterial opening (222) (figure 6).
Regarding Claim 38, Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan further teaches, wherein said at least one arterial opening (232) positioned below one indicator (240 and 260) of said plurality of indicators and under said plurality of upper venous openings (222) (figure 6).
Regarding Claim 39 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 37. Ryan teaches the first (250) and second (proximal end) end, but fails to teach that the anti-bacterial coating  is located on the body.  JP2015527138 teaches a cannula that comprises an anti-bacterial coating (Paragraph 0115) located on the body (507). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the outer cannula wall of Ryan to include an anti-bacterial coating, similar to that disclosed by JP2015527138, to prevent infection (as motivated by JP2015527138, paragraph 0115). Ryan and JP2015527138 discloses the claimed  invention except for coating between connections for the first and second end.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula body of Ryan to add anti-bacteria coating between connections for the first and second end of Ryan in view of JP2015527138, since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse, 86 USPQ  70. and so that the areas inserted in the patient are safe against infection. 
Regarding Claim 40 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan teaches wherein said at least one reinforced area (236) is located between connection points (the first and second end is connected through the single body) of the first (250) and second ends (proximal end) (paragraph 0048) (figure 4).
Regarding Claim 41 Ryan in view of JP2015527138 teaches the cannula of claim 34. Ryan teaches, wherein the elliptical shape (figure 4a) of said single body (210) extends from connection point (the entire body is points of connection) for the first and second ends to said at least one arterial opening (232)(figure 4a).
Regarding Claim 43 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan teaches wherein said plurality of indicators (240 and 260) on the upper portion of said single body (210).  However Ryan fails to teach that the anti- bacterial coating is located at an upper part of one of said plurality of indicators on the upper portion of said single body. JP2015527138 teaches said at least one anti-bacterial coating located on the upper portion of the body (paragraph 0115). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body of Ryan add anti-bacteria coating between connections for the first and second end, since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse, 86 USPQ  70. and so that the areas inserted in the patient are safe against infection. 
Regarding Claim 45 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan teaches a plurality of said plurality of indicators (240 and 260) at a top and a bottom of said at least one upper venous (222)(figure 6) opening indicate a beginning and an end of the respective at aa plurality upper venous opening. Ryan in view of JP2015527138 discloses the claimed invention except for the opening to be used to indicate a beginning and an end of the respective at least one upper venous opening. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the opening to be used to indicate a beginning and an end of the respective at least one upper venous opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70, and since the indicators should test the blood volume before and after the venous openings.  
Regarding Claim 46 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan teaches a plurality of indicators (240 and 260) but fails to teach at least one lower venous basket.  JP2015527138 teaches a lower venous basket (507).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula end of Ryan to include the lower venous basket, similar to that disclosed by JP2015527138, for more ease of insertion to the patient and a greater surface area for blood diffusion and to reduce blood stagnation (Paragraph 0123). Ryan in view of JP2015527138 discloses the claimed invention except for the plurality of indicators positioned above the lower venous basket. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention was made to add the indicators above the lower venous basket since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70. It would have also been obvious to position the indicators above the basket to measure the volume of blood before exiting the basket. 
Regarding Claim 47 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan teaches wherein at least one indicator(240) of said plurality of indicators is C-shaped (236)(figure 4a) and defines an arterial opening (232) at said at least one arterial opening (232).
Regarding Claim 48 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan fails to teach an elastic reinforcement area of claim 15.  JP2015527138 teaches a cannula characterized in that said cannula comprises a reinforced area (Paragraph 0119) that is elastic (Paragraph 0026: ePTFE or Dacron material) but resistant to breakage and used for preventing breakage of the body.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Ryan to include a reinforced elastic area, similar to that disclosed by JP2015527138, in order to adapt the cannula best for the patient (at motivated by JP2015527138, paragraph 007). 
Regarding Claim 49 Ryan in view of JP2015527138 teaches the vv ECMO of claim 34. Ryan teaches wherein said a plurality of upper venous openings (222) are is located on a top of said single body (210) (figure 4).
Regarding Claim 50 Ryan in view of JP2015527138 teaches the vv ECMO of claim 48. Ryan teaches wherein each of said plurality of upper venous openings (222) has a circular cross-section between a pair of indicators (240 and 260)  of said plurality of indicators (240 and 260) (figure 6).
Regarding Claim 51 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 49. Ryan teaches wherein said plurality of upper venous openings (222) are located gradually on said single body (figure 4) .
Regarding Claim 52 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 48. Ryan teaches wherein each of said plurality of upper venous openings (222) has an elliptical cross-section (figure 6) between a pair of indicators (240 and 260) of said plurality of indicators (figure 6).
Regarding Claim 54 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan teaches wherein said at least one arterial opening (232) having a round or elliptical cross-section (figure 5) .
Regarding Claim 55 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan teaches wherein said at least one arterial (232) opening has a curved structure (figure 5).
Regarding Claim 56 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan fails to teach the lower venous basket having a plurality of holes on a top thereof.  JP2015527138 teaches wherein said at least one lower venous basket (507) has a plurality of holes (513) on top thereof (Figure 32D). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula end of Ryan to include the lower venous basket, similar to that disclosed by JP2015527138, for more ease of insertion to the patient and a greater surface area for blood diffusion and to reduce blood stagnation (at motivated by JP2015527138 Paragraph 0123) and it is obvious to place the holes on top of the lower venous basket so the holes are no obstructed upon insertion.  
Regarding Claim 57 Ryan in view JP2015527138 teaches the vv ECMO cannula of claim 34, and Ryan further teaches the distal end (250) of the double lumen structure (210 and 230). However, Ryan fails to teach the lower venous basket of claim 57.  JP2015527138 teaches wherein the lower venous basket (507) has basket end openings (holes, 513) (figure 32). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lower cannula end of Ryan to include the basket at the end of the venous lumen, similar to that disclosed by JP2015527138, in order to increase surface area for blood diffusion. 
Regarding Claim 60 Ryan in view JP2015527138 teaches the vv ECMO cannula of claim 34, and Ryan further teaches wherein said plurality of upper venous openings (222) and said at least one lower end hole (232) are located on both sides of said single body (figure 6).
Regarding Claim 64 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34.  Ryan teaches at least one rotatable (paragraph 0045) stabilizer(236) and the first (250) and second ends (proximal end) of the double lumen (210 and 230) structure. However, Ryan fails to teach one clamp. JP2015527138 teaches wherein said at least one clamp (Paragraph 0092); Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by JP2015527138, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (Paragraph 0092).  Ryan in view of JP2015527138 discloses the claimed invention except for wherein said at least one clamp is positioned in an area between said at least one rotatable stabilizer and the first and second ends. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the position of said at least one clamp disclosed by Ryan in view of JP2015527138 so that it is positioned in an area between said at least one rotatable stabilizer and the first and second ends since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70, and to most effectively stabilize the cannula in the patient. 

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO2015089047A1) in view of JP2015527138, as applied to claim 34 above, and further in view of  Melsungen (DE 202016005966 U1).
Melsungen teaches a device used for fixing a tube to a surface (paragraph 001) comprising: a clamp (14), two webs (16), two channels (18), a reinforcement area (31), and a plastic tube (12) (figure 1). The device is attached to a patient’s skin via sewing (paragraph 0021) , is elastic (paragraph 0023), and detachable (paragraph 0025).
Regarding Claim 61 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 34. Ryan and JP2015527138 fail to teach the clamp that can be tied to the body that has a pair of ears.  Melsungen teaches a device wherein said at least one clamp (device, 14) has pair of ears (webs, 16) adapted to allow a suture to tie said single body to the skin of the patient (paragraph 0021) . Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (as motivated by Melsungen paragraph 003).

Regarding Claim 62 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 60. Ryan and JP2015527138 fail to teach the clamp that can be detached from the body.  Melsungen teaches a clamp (14) that can be attached to and detached from said single body (removal of cover and clamp in claim 6) Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (as motivated by Melsungen paragraph 003) and easily adapted (as motivated by Melsungen paragraph 0022).
Regarding Claim 63 Ryan in view of JP2015527138 teaches the vv ECMO cannula of claim 60. Ryan and JP2015527138 fail to teach that the clamp has a pair of channels. Melsungen teaches wherein said at least one  clamp (14) has a pair of channels (18) (figure 1) (Paragraph 0021). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (as motivated by Melsungen paragraph 003).

Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO2015089047A1) in view of JP2015527138, as applied to claim 34 above, and further in view of Richardson (US 20070197855 A1).
Richardson teaches a cannula designed for inflow and outflow comprising: an indicator (18) made of radio opaque material (paragraph 0067) (figure 1).
Regarding Claim 44 Ryan and JP2015527138 in view of Richardson teaches the vv ECMO cannula of claim 34. Ryan and JP2015527138 fail to teach the radio opaque tape material of the indicator.  Richardson teaches wherein at least one of said plurality of indicators (18) is a radiopaque tape (paragraph 0067).Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the indicators disclosed by Ryan in view of JP2015527138 to  be a radio-opaque  tape, similar to that disclosed by Richardson, in order to increase visibility and clarity of indication and to enable imaging (paragraph 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781
/ANDREW J MENSH/Primary Examiner, Art Unit 3781